DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 3/21/2022 are acknowledged.  Claims 2-3, 5, 11, and 16 are amended.  Claims 2-21 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 3/21/2022 has been considered.  A signed copy is enclosed.  

Claim Objections Withdrawn
The objection to claim 3 because of informalities is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Withdrawn
The rejection of claims 3, 5, and 11-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections Maintained
35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 2-3, 5-8, 11-14, and 16-19 under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT01545037 (Effect of BIO-K+ on symptoms of irritable bowel syndrome, ClinicalTrials.gov, 2017, NIH US National Library of Medicine (retrieved on 2019-05-24, HTTPS://clinicaltrials.gov/ct2/show/NCT01545037; IDS filed on 12/4/2020), as evidenced by Preston et al (Beneficial Microbes, 9(5):697-706, 2018; IDS filed on 12/4/2020) is maintained for the reasons set forth in the previous office action.
The instant claims are drawn to methods for improving quality of life in subjects with irritable bowel syndrome or methods for relief of IBS by administering a combination of Lactobacillus acidophilus, Lactobacillus casei, and Lactobacillus rhamnosus.  
The clinical trial, completed in January of 2015, involved administering Lactobacillus acidophilus CL1285, Lactobacillus casei LBC80R, and Lactobacillus rhamnosus CLR2 to patients with IBS.  The patients were given 2 capsules per day, with 50 billion CFUs of the bacteria in each capsule.  Preston et al is a journal article describing the clinical trial and its results.  Preston shows that the patients had the benefits recited in claims 2 and 13-14 (see abstract).  Preston also shows that the patients in the clinical trial had IBS-C, IBS-D, and IBS-M subtypes and Preston shows that the Lactobacillus acidophilus CL1285, Lactobacillus casei LBC80R, and Lactobacillus rhamnosus CLR2 were present in the capsules at a respective proportion of 1-5%, 80-90%, and 5-15%.
Applicant argues:
1.  That the clinical trial reference only details the design of the trial and provides no results that would indicate safety or efficacy of the probiotic composition.
2.  That the clinical trial does not disclose the elements recited in the dependent claims.
3.  That the clinical trial does not expressly disclose an active step of administering the recited Lactobacillus combination for the purpose of improving quality of life and providing the recited benefits.
4.  That in OSI Pharms., LLC v. Apotex Inc., the court stated that without any indication of efficacy, the prior art could not support the finding of reasonable expectation of success in an unpredictable field, and that, therefore, the claims were not obvious.  Applicant then provides several references to show that treatment of IBS with probiotics is an unpredictable field and that many trials failed to show any effect on the symptoms of IBS and some probiotics even showed adverse effects on the symptoms.  
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Regarding argument 1, the reference teaches the steps of the method.  There is no need for the reference to show efficacy.  When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012).  
Regarding argument 2, each of the limitations of the dependent claims has been addressed in the rejection.  Applicant has not pointed to any element that has not been addressed.
Regarding argument 3, the reference clearly states that Bio-K+ was administered to the subjects.  With regard to the purpose of the method, the claims have only a single actual method step: administering the recited combination of bacteria to a subject suffering from IBS.  The reference clearly states that the purpose of the study was to evaluate the effect of Bio-K+ on symptoms of IBS.  Since the outcome measures of the study had to do with improving IBS symptoms, it is clear that the purpose of administering the probiotic is to improve IBS symptoms.  In addition, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  
Regarding argument 4, the case applicant is referring to was addressing an obviousness rejection.  As this rejection is a rejection under 35 U.S.C. 102(a)(1), applicant’s argument is not relevant.

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 2-21 under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT01545037 (Effect of BIO-K+ on symptoms of irritable bowel syndrome, ClinicalTrials.gov, 2017, NIH US National Library of Medicine (retrieved on 2019-05-24, HTTPS://clinicaltrials.gov/ct2/show/NCT01545037; IDS filed on 12/4/2020), as evidenced by Preston et al (Beneficial Microbes, 9(5):697-706, 2018; IDS filed on 12/4/2020) in view of Bio-K+ product page from 2016 (web.archive.org/web/20160418162138/http://www.biokplus.com/en_us/products/original, retrieved 12/16/2021) is maintained for the reasons set forth in the previous office action.
The instant claims are drawn to methods for improving quality of life in subjects with irritable bowel syndrome or methods for relief of IBS by administering a combination of Lactobacillus acidophilus, Lactobacillus casei, and Lactobacillus rhamnosus.  
The clinical trial, completed in January of 2015, involved administering Lactobacillus acidophilus CL1285, Lactobacillus casei LBC80R, and Lactobacillus rhamnosus CLR2 to patients with IBS.  The patients were given 2 capsules per day, with 50 billion CFUs of the bacteria in each capsule.  Preston et al is a journal article describing the clinical trial and its results.  Preston shows that the patients had the benefits recited in claims 2 and 13-14 (see abstract).  Preston also shows that the patients in the clinical trial had IBS-C, IBS-D, and IBS-M subtypes and Preston shows that the Lactobacillus acidophilus CL1285, Lactobacillus casei LBC80R, and Lactobacillus rhamnosus CLR2 were present in the capsules at a respective proportion of 1-5%, 80-90%, and 5-15%.
ClinicalTrials.gov differs from the instant invention in that the bacteria were delivered as capsules rather than a nutritionally acceptable composition or fermented product.
The Bio-K+ product page discloses Bio-K+ fermented dairy probiotic, which contains the proprietary combination of Lactobacillus acidophilus CL1285, Lactobacillus casei LBC80R, and Lactobacillus rhamnosus CLR2.  The product contains fermented milk and no added flavors or sweeteners.
It would have been obvious, at the time of invention, to use the fermented Bio-K+ product in the method of treating IBS because the fermented product has nutritional value that capsules do not have.  
One would have had a reasonable expectation of success because the fermented product was known to support digestive health and would have provided the same bacteria as in the capsules.
Applicant argues:
That the clinical trials reference fails to disclose any efficacy or safety information regarding the probiotic composition and that the Bio-K+ product page does not cure this deficiency.  Applicant argues that “it” does not mention that Bio-K+ relieves IBS symptoms.  Applicant further argues that even in view of a generic disclosure that probiotics may relieve IBS symptoms, one of ordinary skill in the art would not have a reasonable expectation that a particular probiotic combination will be effective in relieving such symptoms.  Applicant points to the previously discussed references which describe failed and inconclusive trials of various combinations of probiotics.  
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Applicant is not actually arguing against the combination of references.  As discussed above, the clinical trials reference anticipates the methods of claims 2-3, 5-8, 11-14, and 16-19.  The only portion of the claims that is different and that requires combination with another reference is the use of nutritionally acceptable composition or fermented product.  Therefore, all of the reasons that applicant’s arguments are not persuasive in the above rejection still apply.  
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  As discussed above, the reference clearly states that the purpose of the study was to evaluate the effect of Bio-K+ on symptoms of IBS.  Since the outcome measures of the study had to do with improving IBS symptoms, it is clear that the purpose of administering the probiotic is to improve IBS symptoms. 
A lack of results showing efficacy in the clinical trials reference does not automatically mean that there is no reasonable expectation of success.  Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).  The reference actually specifically addresses the reasons which provide a reasonable expectation of success, with the authors stating that the promising results of previous trials of probiotics for IBS symptoms led them to undertake the current trial.  The fact that they spent the time and money to perform the trial shows that they at least had some expectation of success.  As stated above, the expectation of success need only be reasonable, not absolute.  
Applicant’s arguments with regard to predictability are noted.  However, they do not seem to recognize that what is being made obvious here is not the choice of probiotic species or application of the particular probiotic composition to a new condition.  The reference already discloses the exact combination of bacteria being administered to the exact same population that is recited in the claims.  As discussed above, when the authors performed the method recited in the claims, they must have had an expectation of success.  Above, applicant has pointed to OSI Pharms., LLC v. Apotex Inc., in which the court stated that without any indication of efficacy, the prior art could not support the finding of reasonable expectation of success in an unpredictable field, and that, therefore, the claims were not obvious.  However, the instant case is very different from the case applicant has cited.  In that case, the examiner argued that it was obvious to use a drug that had never been disclosed for use in treating non-small cell lung cancer as a treatment for non-small cell lung cancer with no references to provide any reason to expect the treatment to work.  Here, there is a reference that literally teaches the claimed method steps.  The only difference between the claimed invention and the primary reference is that the authors administered their probiotic in a capsule rather than a fermented food product.  While there is some unpredictability in the use of various different probiotics to treat IBS, the reference explicitly discloses the claimed combination to treat the disease in the claims.  The fact that the reference is a clinical trial does not mean there is no expectation of success.  In In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (Claims directed to a method of treating depression with amitriptyline (or nontoxic salts thereof) were rejected as prima facie obvious over prior art disclosures that amitriptyline is a compound known to possess psychotropic properties and that imipramine is a structurally similar psychotropic compound known to possess antidepressive properties, in view of prior art suggesting the aforementioned compounds would be expected to have similar activity because the structural difference between the compounds involves a known bioisosteric replacement and because a research paper comparing the pharmacological properties of these two compounds suggested clinical testing of amitriptyline as an antidepressant. The court sustained the rejection, finding that the teachings of the prior art provide a sufficient basis for a reasonable expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645